Scott, Judge,
delivered the opinion of the court.
It is plain that in this case the after acquired title does not pass to the grantee in the deed of trust, by virtue of the third section of the act concerning conveyances. That section relates only to estates conveyed in fee simple absolute, and in its terms to no other estates. The subject of the conveyance under consideration is a leasehold interest. The circumstance that it is regarded as real estate by some of our statutes, does not affect this question.
The case must then stand on the reasonableness and justice of it. The doctrine in relation to after acquired estates passing by a former deed of the grantor, is not applicable to the circumstances of this case. The bare statement of the proposition is a sufficient refutation of it. A lessee, in addition to his annual rent, agrees to pay a sum in gross by way of bonus, and gives a deed of trust on the demised premises to his lessor to secure the payment of this sum. Afterwards, the lessee is evicted and takes a lease of the premises from the person by' whom he has been evicted by a paramount title, and who is the real owner of them. Now it is maintained that this after acquired title passed by virtue of the express or implied warranty contained in the deed of trust, and that a purchaser under that deed acquired the title the lessee obtained under her last lease.
The purchaser under the deed is in no better situation than the original lessor, for whose benefit it was given. The terms *161of the deed under which he purchased was notice to him, as the deed on its face showed that an after acquired title could only come in the event of the failure of the title obtained under the first lease, which was the sole consideration of the deed of trust.
The other judges concurring,
the judgment is affirmed.